Citation Nr: 0321760	
Decision Date: 08/28/03    Archive Date: 09/04/03	

DOCKET NO.  97-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocation with degenerative joint 
disease of the left shoulder.  

2.  Entitlement to a disability rating in excess of 10 
percent for recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1981 to March 
1995.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1999 at which time it was 
remanded for further development.

The veteran was accorded a rating examination by VA in 
December 2000.  Subsequent thereto, in an August 2001 rating 
decision, the noncompensable disability rating which had been 
initially assigned for the right shoulder disability was 
amended to reflect a 10 percent disability rating effective 
March 21, 1995, the first day following the veteran's 
separation from active service.  A review of the record shows 
the veteran perfected an appeal from a noncompensable 
evaluation initially assigned and he is presumed to be 
seeking the highest evaluation possible.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  As the RO has rated this 
disability under Diagnostic Code 5203, an evaluation in 
excess of 10 percent is possible and the appeal as to this 
issue continues.  


REMAND

The most recent medical evidence of record pertaining to the 
disabilities at issue is the report of an orthopedic 
examination accorded the veteran by VA in December 2000.  At 
that time, it was noted that within 24 hours prior to the 
examination, the veteran had experienced subluxation of the 
right shoulder for the first time since having undergone 
surgery on the shoulder in 1989.  He indicated that the right 
shoulder was painful at the present time and he was not able 
to move it without experiencing severe pain.  The examiner 
indicated that because of the acute nature of the recent 
injury, it was difficult to evaluate the shoulder function at 
the present time.  The examiner recommended reassessment in 
3-months time.  However, there is no indication that such an 
assessment has yet taken place.  In his informal hearing 
presentation dated in July 2003, the veteran's accredited 
representative referred to case law requiring contemporaneous 
VA examinations.  Seals v. Brown, 8 Vet. App. 291, 295 
(1995).

Additional review of the record discloses that the veteran 
has not been provided with information of the notification 
and development action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475.

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  The case is therefore 
REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
in addition to that specified below, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (August 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for his shoulder problems since 
separation from service.  After securing 
the necessary release, the RO should 
obtain any records that have not been 
previously secured, especially any VA 
treatment records.  Of particular 
interest are the reports of any physical 
examinations in connection with the 
veteran's employment with the United 
States Postal Service.

3.  Then, the veteran should be afforded 
an examination by the appropriate 
specialist for the purpose of determining 
the current nature and extent of 
impairment attributable to his right and 
left shoulder disabilities.  The claims 
folder should be made available to the 
examiner in connection with the 
examination for review of pertinent 
documents therein.  All indicated 
specialist studies deemed necessary for 
an accurate assessment of impairment, 
including X-ray examination and range of 
motion studies, should be accomplished.  
The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, co-
ordination and endurance.  The examiner 
should also specify any functional loss 
due to pain or weakness, if possible, 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40 and 4.45.

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  
The complete rationale for any opinion 
expressed should be given.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity for response 
before the record is returned to the 
Board for appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures and to obtain additional development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


